Title: To George Washington from William Barber, 23 November 1782
From: Barber, William
To: Washington, George


                  
                     Sir
                     New Winsor Novr 23d 1782
                  
                  I have the Honor to inclose to your Excellency the Abstract of Musters of the Army for the Month of October, in going through which I have collected from the several Regiments and Corps a List of Men (which is also inclosed) who are actually unfit for the Duties of a Soldier; some of them merit the Attention of their Country, others are undeserving, and a Neusance to the Service, the whole are an Incumbrance to their Regiments--  Those of the Jersey Line are not present, but their Complaints having been often examined into, at Inspections before the Troops left the State, were found to be real—It will be difficult to have the Men produced at this Distance, on account of their Inability--  There are a few also in the Connecticut Line, but as I could not see them, I have not noted them--  Those of the invalid Corps, are Men engaged for a temporary Service, and were transferred to this Corps from the several Regiments, (at the different Dates given in the Return) on Account of their Inability to do military Duty.
                  Your Excellency will probably observe an unusual Difference in the Strength of the Connecticut Regiments, as they appear upon this, and the last Abstracts.  The Reason is, none of the Men employed in the Works on West-Point, and elsewhere upon Fatigues, were called in at the Muster and consequently could not be included--  However necessary it might have been at this Time, the Practice of detaining Men from the Regiments when they are to be mustered & inspected is continually increasing, and I think it my Duty to inform Your Excellency that your Orders upon this Subject, are not strictly adhered to--  Officers not serving with Regiments, who are indulged with Servants, or Others having the Direction of Artificers or Soldiers in detached employ, undertaken to detain them at their Pleasure, altho they may at the same time be within the Vicinity of Camp—this Practice, agreably to the present Term of mustering, never fails of confusing the Rolls, and it has a Tendency also, to injure the Soldiers thus detained, as they cannot be made up in the Pay Rolls of the Regiment for that Month.
                  Ensign Morris of the 2d N. York Regiment is returned absent without Leave, his Furlough having expired-- he was appointed an Officer in that Regiment in June 1782, and I am informed he has never done a Tour of Duty in it  certain it is, he has been absent the whole of the last Campaign.
                  The Rhode Island Regiment was so detached until it imbarked for the northward, as not to admit of a Muster, and I have not been able to obtain that of the Cavalry.  I have the honor to be your Excellencys Most obedient and Very Humble Servant
                  
                     W. Barber Major
                     Asst Insr N. Army
                  
               